         Case 5:18-cv-00058-gwc Document 40 Filed 10/09/18 Page 1 of 1
                                         LAW OFFICES
                                             OF
                               JOHN L. FRANCO, JR.
                                     110 Main Street, Suite 208
                                  Burlington, Vermont 05401-8451
                                     Telephone (802) 864-7207
                                   email: johnfrancolaw@aol.com

                                        October 9, 2018

Emerson Howe, Deputy Clerk
U.S. District Court
P.O. Box 945
Burlington, VT. 05402-0945

Re:    Barbara McGrew et al. v City of Burlington, Vermont et al.
       Case No. 5:18 cv 59

Dear Mr. Howe,

       The plaintiffs wish to strike Ian Carleton as a potential ENE evaluator in this case under
Local Rule 16.1(e)(1)(C).

       Thank you for your attention to this matter.


                                                      Very truly yours,

                                                      /s/ John L. Franco, Jr.
                                                      John L. Franco, Jr.
                                                      Counsel to Plaintiffs
